     Case 3:18-cv-01255-MEM-WIA Document 13 Filed 11/07/18 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTINE MARIE EVANS,              )
                                    )
            Plaintiff,              )
                                    )
      v.                            )       No. 3:18-CV-01255
                                    )
NANCY A. BERRYHILL,                 )       (MANNION, J.)
Acting Commissioner of              )       (ARBUCKLE, M.J.)
Social Security,                    )
                                    )       [FILED VIA ECF]
            Defendant.              )

                  PLAINTIFF’S STATEMENT OF ERRORS

      The ALJ’s denial of disability benefits is erroneous for the reasons that

follow:

1. The ALJ committed reversible error in failing to analyze Plaintiff’s mental
   impairment using the special technique required by 20 C.F.R. § 1520a
   despite implicitly finding Plaintiff’s mental impairment to be medically
   determinable.
2. The ALJ’s residual functional capacity assessment cannot be supported
   by substantial evidence as the ALJ failed to weigh several medical
   opinions of record; the ALJ failed to discuss, consider, or weigh three
   separate opinions: (1) that of Dr. Cooper, the first IME physician (Tr. 667);
   (2) that of Dr. Sexton, the second IME physician (Tr. 844); and, (3) that of
   Dr. Perch, the state agency consulting psychologist. (Tr. 104-105).

3. The ALJ’s residual functional capacity assessment cannot be supported
   by substantial evidence as the ALJ’s purported basis for rejecting Ms.
   Evans’s five pound lifting restriction relies upon extra-record evidence not
   adduced at hearing; the ALJ’s residual functional capacity assessment
   cannot be supported by substantial evidence as the ALJ erroneously
   concluded that Plaintiff’s hobbies conflict with a five pound lifting
   restriction imposed by her physicians.


                                        1
    Case 3:18-cv-01255-MEM-WIA Document 13 Filed 11/07/18 Page 2 of 2




Dated: November 7, 2018                 Respectfully submitted,
                                        s/ Patrick J. Best, Esq.
                                        Patrick J. Best




                                    2
